Citation Nr: 1222448	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  07-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was most recently before the Board in July 2010, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

When the case was before the Board in July 2010, the Board granted service connection for degenerative disk disease of the spine, degenerative joint disease of the right knee, and a left hip disability.  The Board remanded the issue of service connection for bilateral ankle sprains.  In March 2012, the RO granted service connection for right ankle sprain and left ankle sprain.  Accordingly, those issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date].

As noted in the July 2010 decision, the Board has consolidated and recharacterized the issues of entitlement to service connection for PTSD and anxiety disorder to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a migraine headache disorder that is etiologically related to a disease, injury, or event in service.

2. The evidence of record favors a finding that the Veteran's major depressive disorder is related to his service-connected sleep apnea.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Major depression disorder was caused or aggravated by his service-connected sleep apnea.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The Board notes that VCAA letter dated in September 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, in this case, the Veteran has been continuously represented by an experienced state service organization.  Arguments submitted by the Veteran and his representative have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board acknowledges that the September 2005 letter did not explain to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, although the Board is granting one of the Veteran's service-connection claims, it is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim for service connection for headaches.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The Board notes that in compliance with the Board's July 2010 directives, the Veteran was scheduled for VA examinations in November 2010.  The Board finds these examinations to be thorough, responsive to the Board's Remand instructions, and adequate on which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection claims

A.  Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including psychoses, will be presumed if manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, major depressive disorder and anxiety disorder are not classified as psychoses, and service connection for these disorders may not be granted on a presumptive basis. 

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011). Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41092  (July 15, 2010). 

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395   (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant.  Accordingly, the Board will evaluate the disability, irrespective of any baseline.

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Entitlement to service connection for headaches

The Veteran contends that his migraine headaches began during service.  It should be noted that the Veteran has been diagnosed with two types of headaches, migraines and sinus headaches.  Service connection has been granted for sinusitis with headaches effective June 2005.  Therefore, the focus of this analysis will be on the Veteran's migraine headaches.

Service treatment records show that he was treated for tension headaches in April 1988.  In March 1997, the Veteran reported headaches, dizziness, and lightheadedness.  He was diagnosed with dehydration.  In January 2001, he was treated for complaints of sinus headaches with the assessment of sinusitis.  In May 2004, when the Veteran was hospitalized for abdominal pain, the Veteran complained of a headache and was diagnosed with probable migraine.  The physician noted that it was probably related to his generalized illness.  A May 2004 MRI scan was normal.  In a February 2005 Report of Medical Assessment, the Veteran reported having sinus headaches.  The Veteran denied having headaches at the time of his retirement examination in March 2005.

After filing a claim for service connection various disabilities in August 2005, the Veteran was afforded a VA examination in October 2005.  The Veteran reported having headaches for several years beginning while he was in the military.  He noted that his non-sinus headaches were intermittent and responded to over-the-counter medication as well as resting in a dark room.  Neurologic testing was normal.  He was diagnosed with headaches.

Following service, the Veteran reported headaches related to sinusitis in an April 2009 VA treatment record.  Also in April 2009, the Veteran reported that his headache was getting worse.  He had a sinus infection and was being treated with antibiotics.  In August 2009, the Veteran reported headaches, but he did not think they were related to his sinus problems.  The pain was all over his head with photophobia sometimes, phonophobia and nausea with no vomiting.  The physician thought the headaches were questionable sinus headaches but needed an MRI to determine the cause.

A September 2009 MRI of the brain showed no brain abnormalities.  The Veteran's VA physician, Dr. P., sent the Veteran a letter in November 2009, informing him that his sinus congestion was most likely causing his headaches.  

In March 2010, the Veteran reported having headaches and symptoms of a sinus infection.  A June 2010 VA treatment record noted headache, sinus drainage and persistent cough.

Pursuant to the July 2010 Board decision, the Veteran was afforded a VA examination in November 2010 to ascertain the etiology of the Veteran's headaches.  At the time of the examination, the Veteran reported two types of headaches.  He reported daily bitemporal headaches associated with photophobia, phonophobia, nausea, teaching and blurred vision.  The second type of headache were sinus headaches and were associated with nasal congestion, postnasal drip and rhinorrhea.  

The examiner noted that the Veteran had an MRI of the head in September 2009 which was negative for any CNS pathology.  An MRI was also conducted at the time of the examination with no acute intracranial findings or evidence for intracranial mass lesion.  

The examiner diagnosed the Veteran with sinus headaches and migraines.  The examiner noted that the service medical records showed that the Veteran complained of headaches associated with his sinus problems.  The Veteran was currently service-connected for sinusitis.  The examiner opined that the Veteran's sinus headaches were related to his service-connected sinusitis.  The examiner also diagnosed the Veteran with migraine headaches which were associated with photophobia, phonophobia, nausea, tearing and blurred vision.  The examiner acknowledged that the service treatment record noted that he was treated in May 2004 with complaints of a headache and the assessment was made of probable migraine.  The service treatment records were otherwise negative for documentation of migraine headaches.  The examiner noted that the Veteran also denied having headaches at the time of his retirement examination.  The examiner opined that the Veteran's migraine headaches were less likely as not caused by or related to his military service.

It appears that the Veteran complained of headaches during and after his military service.  The record reflects that the Veteran is service-connected for sinusitis and that the current disability rating assigned does contemplate headaches.  Thus, the question becomes whether his current migraine headache disability is also related to his military service.  In this regard, for the reasons and bases set forth below, the Board concludes that the greater weight of probative evidence is against finding that his migraine headache disorder had its onset in service, or is otherwise related to service.  

The Board has considered the Veteran's lay assertions his migraine headaches are related to the headaches he had during his military service.  The Board is cognizant that there are in-service reports of headaches documented, and the Board has considered whether such reports constitute evidence a chronic migraine headache disability.  The Board finds that the medical evidence overwhelming shows that the Veteran was treated for headaches related to his sinusitis during service.  There is only one instance, during the Veteran's military service, when a physician stated that the Veteran's headache was probably a migraine in May 2005.  Despite this, the physician further noted that the migraine was probably related to his generalized illness.  The Veteran had been hospitalized with abdominal pain.  Thus, the nature and circumstances surrounding the one diagnosis of migraine headaches in service weight against the conclusion that this was the beginning of a chronic migraine disorder.  Furthermore, when the Veteran has been treated for headaches following service, he has usually also received treatment for sinusitis.  More recently in November 2009, the Veteran's VA physician considered these various factors, and the Veteran's own report as to his history, and concluded that his headaches were most likely related to sinusitis.  As noted above, the November 2010 VA examiner diagnosed both sinus headaches and migraines.  However, the examiner reviewed the Veteran's documented medical history in detail, and opined that the Veteran's migraine headaches were less likely as not caused by or related to his military service.

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board acknowledges that headaches are the type of symptomatology that lends itself to lay observation, and that the Veteran is competent to testify as to the onset, duration, and frequency of such symptomatology.  However, the Board notes that the instant case is unusually complex in that the Veteran is also service connected for sinusitis, which has been recognized as being manifested by chronic headaches.  Thus, the question is not merely whether the Veteran has experienced headaches since service, but rather, what specific type or types of headaches has he been experiencing since service.  Under these circumstances, the Board has considered his reports of continuity of symptomatology, but ultimately places for more weight on the medical opinion of the VA examiner, who considered the Veteran's reports, but also undertook a detailed review of the medical records during and since service.  As discussed, the VA examiner concluded that the Veteran's migraine headaches were less likely than not related to his active duty service.

Therefore, the Board concludes that the preponderance of the evidence is against granting service connection for migraine headaches.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for migraine headaches must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

C.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.  

The Veteran claims that his current psychiatric disabilities began during his military service.

During the Veteran's military service, the Veteran does not appear to have been treated for any psychiatric disorders.

In October 2005, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with anxiety disorder with prominent depressive symptoms.  

A September 2006 Substance Abuse Treatment Program evaluation reflected alcohol abuse.  

A February 2008 nursing triage note reflected a fully positive screen for PTSD but no referral was made.  In March 2009, the Veteran was seen in the emergency room after being laid off from his job.  He was diagnosed with depressive disorder.  

In April 2009, a VA physician diagnosed the Veteran with major depressive disorder with contribution from partially treated obstructive sleep apnea and chronic sinus problem.  

At the end of April 2009, the Veteran was again diagnosed with major depression, single episode.  

In December 2010, a social worker diagnosed the Veteran with PTSD and major depression noting that his PTSD stemmed from serving in the areas of the Persian Gulf during Operation Desert Storm/Desert Shield as well as serving in Somalia, Croatia, etc.

In January 2011, the Veteran was afforded a VA psychiatric examination to determine the etiology of his current psychiatric disabilities.  The examiner diagnosed the Veteran with major depressive disorder but found no diagnosis for PTSD.  She also found that his current  symptoms began three to four years after his discharge and opined that it was less likely than not that the current depression was secondary to active duty military service.  Despite this opinion, the examiner also noted that the Veteran's untreated sleep apnea almost certainly worsened his sleep, energy level of concentration, and might also be contributing to subjective feelings of depression.  

With respect to the Veteran's claim for service connection for PTSD, the January 2011 examiner found that the Veteran's in-service stressors did not appear to satisfy criterion A for the diagnosis of PTSD.  His key stressors involved participating in making funeral arrangements for individuals he knew.  He was not present at their deaths.  The Veteran did not report any stressor that involved impending danger of death or serious injury to himself or to others, and he did not report experiencing the stated stressor with intense fearfulness or helplessness.  In the absence of a criterion A stressor, a diagnosis of PTSD could not be made.  The examiner concluded that his symptoms seem more consistent with depression.  He reported ruminative thoughts, crying spells, occasional dreams about his losses, isolation, loss of interest, poor concentration, irritability and variable appetite.  He did not report guilt feelings, hopelessness, psychomotor retardation or a sense of worthlessness.  The examiner also noted that many of the problems described by the Veteran relate to personality issues.  He had a grandiose sense of self and could be inflexible and rigid with others.

Other treatment records included in the file do not show diagnoses for PTSD.  A February 2008 nursing triage note reflected a fully positive screen for PTSD but no referral was made.  A social worker diagnosed the Veteran with PTSD in December 2010, but it does not appear that any physician, psychologist or psychiatrist has made a diagnosis of PTSD.  For this reason, the Board does not find service connection is warranted for PTSD as the greater weight of the evidence is against finding that he has PTSD.  See 38 C.F.R. § 3.304(f).

Instead the evidence overwhelmingly shows that the Veteran has been diagnosed more consistently with depression.  

The Veteran was not treated with depression during service or complained of symptoms of depression until after service.  Furthermore, the January 2011 VA examiner found that it was less likely than not that his depression was related to his military service as it began three to four years after service.  The examiner also described other stressful incidents that coincide with the Veteran's diagnosed depression, including the birth of twins and loss of employment.   

Regardless, the evidence is in equipoise as whether the Veteran's depression is aggravated by his service-connected sleep apnea.  Resolving all doubt in the Veteran's favor, the Board finds that his acquired psychiatric disability is aggravated by his service-connected sleep apnea disability.  As noted above, a VA physician in April 2009 diagnosed the Veteran with major depressive disorder with contribution from partially treated obstructive sleep apnea and chronic sinus problem.  Also, the January 2011 examiner found that the Veteran's sleep apnea might be contributing to subjective feelings of depression.  The Board acknowledges that the examiner's opinion is speculative in nature as she uses the word "might".  Given the speculative and inconclusive nature of this opinion, the Board affords this medical opinion limited probative weight as to the question of secondary service connection.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).

Despite this, the Board finds the VA physician's diagnosis of major depressive disorder with contribution from partially treated obstructive sleep apnea and chronic sinus problem included in the April 2009 outpatient treatment record to be credible and probative.  The opinion was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and examination.
 
After reviewing the evidence extensively, the Board finds that the evidence for and against the claim are at least in equipoise.  

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disability, to include major depressive disorder, is granted.

The Board notes in passing that the January 2011 VA examiner mentioned personality disorder, including narcissistic and obsessive-compulsive traits.  Personality disorders, however, are not disabilities within the meaning of the laws and regulations, and may not be service-connected.  See 38 U.S.C.A. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Veteran has not requested as much.

ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for major depressive disorder, as secondary to service-connected sleep apnea, is granted.  


REMAND

After having carefully considered the matters, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim for bilateral hearing loss must be remanded for further evidentiary development.  Specifically, it appears that the Veteran and his representative claim that the Veteran's hearing loss has progressively worsened.  The most recent examination conducted in October 2005 noted that the Veteran did not have a hearing loss disability as defined in 38 C.F.R. § 3.385.  In light of the foregoing, and taking into account the Veteran's competent assertions regarding his bilateral hearing loss, the Board finds that a new medical examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Veteran testified that he had a hearing examination conducted in 2009.  This examination is not included in the Veteran's most recently obtained VA outpatient treatment records.  The Veteran should be asked to provide a copy of this hearing examination or provide further detail as to where this examination was conducted.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed hearing loss disability, including any 2009 audiological examinations.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The Veteran should then be afforded a VA audiological examination to assess the current nature and etiology of his claimed hearing loss disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide opinions in response to the following questions:  

Is it as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran has a current bilateral hearing loss disability that was caused or aggravated by in-service acoustic trauma experienced during his military service?  If the examiner finds no hearing loss in service, he/she must address whether any current hearing loss is attributable to such in-service noise exposure on the basis of a delayed onset theory of causation.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's service-connection claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


